Title: To James Madison from Samuel Buel, 26 July 1813 (Abstract)
From: Buel, Samuel
To: Madison, James


26 July 1813, Washington. “I had recently the honor to commit to the honorable Secretary acting at the head of the Treasury some communications which I understand containd a request that he would lay them before you and which would I trust apologise for the liberty I take and at the same time explain in some measure the nature of the injuries and injustice (which still threatning to press heavily on others as well as myself) have compelld me at a time manifestly unfavorable to my wishes thus far to approach the President to lay before him for redress a more distinct representation on this behalf and which the unfavorable state of his health and the pressure of important public business forbid me to offer for your attention without your special permission And should I unfortunately be disappointed in the hopes which have led me so far for this object I must still cherish the remaining hope that God in his providence will e’re long permit me the honor to lay before you for your consideration such representation under more auspicious circumstances.”
